Exhibit 10.2.3
 
THIRD EXTENSION OF EMPLOYMENT AGREEMENT

 
This Agreement (this “Extension Agreement”) is dated the 30th day of July, 2007
by and between Tekni-Plex, Inc., a Delaware corporation (the “Employer”), having
its principal offices at 201 Industrial Parkway, Somerville, NJ 08876, and F.
Patrick Smith, an individual (the “Executive”), residing at 8601 Riviera Court,
Tour 18, Flower Mound, TX 75022.
 
W I T N E S S E T H:


WHEREAS, Executive has been continuously employed by Employer since March 18,
1994 and Executive and Employer desire that Executive continue in his role as
the Chairman of the Board of Directors and Chief Executive Officer of Employer,
upon the terms and conditions herein set forth;
 
WHEREAS, on January 30, 1997 Employer and Executive entered into an employment
agreement which superseded and replaced in its entirety the prior employment
agreement between the Employer and Executive dated March 18, 1994 (as amended,
the “Prior Agreement”);
 
WHEREAS, on March 2, 1998 Employer and Executive entered into Amendment Number 1
to the employment agreement dated as of January 30, 1997 (as amended, the
“Original Agreement”);
 
WHEREAS, on June 21, 2000 Employer and Executive entered into an amended and
restated employment agreement amending the terms of and restating the prior
Original Agreement (as amended, the “Amended and Restated Employment Agreement”)
in connection with the recapitalization of Employer pursuant to the
Recapitalization Agreement dated as of April 12, 2000 among Employer and other
parties thereto;
 
WHEREAS, in connection with the issuance by Employer of Series A Preferred Stock
under the Preferred Stock Purchase Agreement dated May 13, 2005, Employer and
Executive entered into a second amended and restated employment agreement
amending the terms of and restating the prior Amended and Restated Employment
Agreement (as amended, the “Second Amended and Restated Employment Agreement”);
 
WHEREAS, the expiration date of the Second Amended and Restated Employment
Agreement was extended to July 13, 2007 and subsequently extended to July 30,
2007 when it is currently scheduled to expire; and
 
WHEREAS, on the date hereof, Employer and Executive each desires to extend the
term of the existing Second Amended and Restated Employment Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained in this Extension Agreement, Employer and Executive, intending to be
legally bound, hereby agree as follows:
 

                 


--------------------------------------------------------------------------------



1.           The Second Amended and Restated Employment Agreement shall remain
in effect with its existing terms and conditions until August 9, 2007.
 
2.           This Extension Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, when taken together,
shall constitute one and the same instrument.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement to
be executed as of the day and year first above written.
 
Tekni-Plex, Inc.
   
By:  /s/ James E. Condon
            James E. Condon
            Chief Financial Officer
   
Executive:
   
/s/ F. Patrick Smith
     F. Patrick Smith
 







Agreed and Accepted:




/s/ Michael F. Cronin                
                                                                                     
Preferred Stock Designee
 
 
2
 

--------------------------------------------------------------------------------
